Per Curiam.

The use of the signs on the same building as .shown by Exhibits A, B, C and D, together with the use of the word “ Democratic ” and the emblem of the regular Democratic Party in connection with them, in our opinion is improper as it would have a tendency to confuse the voters and create the impression that the names appearing upon the signs are the candidates of the regular Democratic organization. (Fay v. O’Connor, 169 Misc. 466, affd. 257 App. Div. 815, affd. 281 N. Y. 849.) The order, accordingly, should be affirmed.
Martin, P. J., Townley, Glennon and Cohn, JJ., concur; Dore, J., taking no part.
Order unanimously affirmed.